TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 18, 2022



                                       NO. 03-22-00653-CV


                                     Susan Hostetter, Appellant

                                                 v.

                    The Estate of Kerstin Detenbeck, Deceased, Appellee




        APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on September 30, 2022. Susan

Hostetter has filed an unopposed motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.